Citation Nr: 1123766	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to a higher initial disability rating than 50 percent for bipolar disorder. 

2.  Entitlement to total disability based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active duty service from April 1983 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted service connection for bipolar disorder and assigned an initial disability rating of 50 percent.  The Board denied a disability rating in excess of 50 percent in a March 2010 decision; however, that decision was vacated when the Court issued a Joint Motion for Remand in November 2010, returning the case to the Board.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's bipolar disorder manifested with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2.  At no time during the initial rating period did the Veteran's bipolar disorder manifest with total occupational and social impairment.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a higher initial disability rating of 70 percent for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeal for a higher initial rating for bipolar disorder arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  At any rate, the Board notes that the Veteran was furnished additional VCAA notice in July 2007.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private medical records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in September 2003 to address the level of disability of his bipolar disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.  VA treatment records subsequent to the examination reflect psychiatric complaints and findings sufficient to rate the disability.   Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Initial Rating for Bipolar Disorder

The present appeal involves the Veteran's appeal for a higher initial disability rating in excess of 50 percent for bipolar disorder.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bipolar disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9432, which provides: 

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran contends that his bipolar disorder warrants an initial disability rating in excess of 50 percent.  After a review of the evidence, lay and medical, the Board finds that the evidence for and against the claim is at least in relative equipoise on the question of whether the Veteran's bipolar disorder manifested with occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.  The Veteran has not worked or attended school in 15 years.  The Veteran lives alone and is socially isolated although he does have some interaction with his son.  The Veteran's judgment was described as fair to poor in the September 2003 VA examination.  The Veteran's thought processes were described in September 2003 as variably tangential and perseverative with an over abundance of ideas.  The September 2003 VA examiner also noted that his gross cognitive function was somewhat impaired.  VA treatment records showed obsessional thinking.  The Veteran's mood was consistently described as anxious or depressed.  

The Veteran's speech was described as accelerated and pressured in September 2003.  In January 2006 VA treatment records, the Veteran's speech was described as somewhat tangential.  

The Veteran's mood was consistently described as anxious in treatment records.  Additionally, a February 2006 VA treatment record noted panic attacks on an almost daily basis.  A private physician noted in July 2009 that the Veteran is continuously troubled by severe worries and has social isolation.  He stated that the Veteran's worries border on paranoia.  The Board finds these symptoms to approximate near- continuous panic affecting the ability to function independently, appropriately and effectively.

The evidence showed that the Veteran had difficulty in adapting to stressful circumstances, including work or work like setting.  The VA examiner in September 2003 noted that the Veteran is unable to work.  The private doctor in July 2009 noted that the Veteran has been unable to work for at least 15 years.   

The Veteran also showed an inability to establish and maintain effective relationships.  The VA examiner in September 2003 noted that the Veteran has no friends he can trust.  The July 2009 letter from a private doctor noted the Veteran's social isolation, as he has contact only with his son and three friends.  

The Veteran did not have symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran does need to have every symptom listed in the rating criteria.  Rather, the Veteran's current symptoms must manifest to a degree that more nearly approximates the criteria for a 70 percent disability rating.  In this case, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms are severe enough to more nearly approximate occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, as required for a higher disability rating of 70 percent under Diagnostic Code 9432.  38 C.F.R. § 4.130.

Additionally, the Veteran's GAF scores are consistent with a 70 percent rating.  The Veteran's GAF score was 35 in September 2003, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  The Board finds that the GAF score reflects a level of psychiatric impairment that more nearly approximates the 70 percent disability rating criteria of occupational and social impairment, with deficiencies in most areas.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability rating is warranted for the entire initial rating on appeal.  38 C.F.R. §§ 4.3, 4.7.

After weighing all lay and medical evidence of record, the Board also finds that the Veteran does not have total occupational and social impairment for any period of initial rating appeal, as required for a 100 percent disability rating.  The lay and medical evidence of record does not reveal gross impairment in thought processes or communication.  The Veteran experienced no persistent delusions or hallucinations.  The Veteran did not exhibit grossly inappropriate behavior.  The Veteran demonstrated no persistent danger of hurting self or others.  The Veteran lived independently and successfully performed activities of daily living.  He showed no disorientation to time or place and his memory remained intact regarding names of closest relatives, own occupation, or own name.

The Board has considered all the Veteran's psychiatric symptoms in rating bipolar disorder for all periods, whether or not those symptoms are explicitly listed in the schedular rating criteria.  The Board has considered that the symptoms listed in Diagnostic Code 9432 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his bipolar disorder.  These include, but are not limited to, paranoia, obsessional thinking, problems dealing with authority, and feelings of inferiority.  

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 100 percent disability rating .  The Veteran's symptoms are sufficiently addressed in the 70 percent criteria.  The Veteran's symptoms generally include occupational and social impairment, with deficiencies in most areas, including work family relations, judgment, thinking, and mood, and includes symptoms of intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  These symptoms are specifically addressed in the 70 percent rating criteria of Diagnostic Code 9411.  38 C.F.R. § 4.130.  As the lay and medical evidence does not show symptoms that more nearly approximate the criteria for a 100 percent rating, the Board finds that entitlement to a disability rating in excess of 70 percent is not warranted for any period of initial rating appeal.  38 C.F.R. § 4.130. 

Extraschedular Consideration

The Board also has considered whether the criteria for referral for extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bipolar disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of clinical findings and history, including history reported to examiners as well as history in lay statements or testimony.  In this case, the impact of the Veteran's bipolar disorder on occupational and social impairment is explicitly recognized by the schedular rating criteria.  As well, the Veteran's specific psychiatric symptoms are part of the schedular rating criteria.  The Veteran's bipolar disorder symptoms of deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, and other specific symptoms found, are part of the schedular rating criteria at 38 C.F.R. § 4.130. 

As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Code 9432) adequately provides for ratings based on these symptoms.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment.  All of the Veteran's psychiatric symptoms attributable to bipolar disorder are therefore adequately rated by either specific schedular rating criteria or by analogy under the schedular criteria.  See Mauerhan, 16 Vet. App. 436.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  The Board acknowledges however that the Veteran has claimed that he cannot work due to his bipolar disorder.  The issue of TDIU has been referred to the RO in the March 2010 decision and will be addressed separately.  

In the absence of exceptional factors associated with bipolar disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the Board finds that the Rating Schedule measures and contemplates all aspects of the bipolar disorder, so is adequate to rate the Veteran's service-connected bipolar disorder, so that referral for extraschedular consideration is not warranted.


ORDER

A higher initial disability rating for bipolar disorder of 70 percent is granted.


REMAND

In the present case, the Veteran submitted a letter from a private physician to assist the Veteran in pursuing a 100 percent disability rating.  The letter states that the Veteran has been unable to work for at least 15 years, indicating that this is due to his service-connected bipolar disorder.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

The Board notes that the March 2010 Board decision referred to the RO for adjudication the issue of a TDIU, which was raised by the record but had not been adjudicated by the RO at that time.  In light of the Court's suggestive language that evidence of unemployability in the context of a rating claim may include a TDIU claim, the Board finds that REMAND of the issue of TDIU for development by the RO, rather than referral to the RO, is the more appropriate action.

Accordingly, TDIU is REMANDED for the following action:

The RO should take any notice and development actions necessary and adjudicate the issue of TDIU.  The Veteran and his attorney representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


Department of Veterans Affairs


